Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 105843446, using US 2018.0046302 as an English Translation).
Regarding claim 1, Wang disclose:
A touch and force sensitive device, comprising: a surface; a deformable material disposed between the surface and a rigid material, such that an applied force by a contact on the surface by an object causes a deformation of the deformable material; a plurality of transducers coupled to the surface and the deformable material configured to transmit ultrasonic waves to the surface and to the deformable material and to receive reflected ultrasonic waves from the surface and the deformable material; and processing circuitry coupled to the plurality of transducers and configured to: stimulate the plurality of transducers to transmit the ultrasonic waves; receive the reflected ultrasonic waves; determine a location of the contact on the surface based on one or more of the reflected ultrasonic waves propagating in the surface and received at one or more of the plurality of transducers; and determine the applied force by the contact on the surface based on one or more reflected ultrasonic waves propagating in the deformable material and received at one or more of the plurality of transducers (see Fig. 1-2, 5-6; [0022-0027], [0032-0034], [0043]; surface 140; deformable material 150/160 between140 and rigid material 124; such that when contact on 140 by object (finger) deformation of 150/160 occurs; plurality of transducers in 130/120 to transmit and receive  from surface and deformable material; circuit 170 coupled to device transducers to allow for location and pressure sensing of object on surface of the device, based on the deformation and a wave propagation received therefrom). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Wang further disclose:
the surface comprises an external surface of the device, the rigid material comprises a portion of a housing of the device, and the deformable material forms a gasket between the portion of the housing and the external surface of the device (see Fig. 1-2, 5-6; external surface 140; 124 is considered part of the housing of a device; 150/160 between 140/124 to form ‘gasket’). 
Regarding claim 19, claim 19 is rejected under the same rationale as claim 1, where the time of flight calculations are used for the acoustic wave detection and to determine position and pressure along surface.
Regarding claim 20, claim 20 is rejected under the same rationale as claim 19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi (US 2016.0349922).
Regarding claim 3, the rejection of claim 2 is incorporated herein. While Wang discloses transducers to send and receive acoustic signals and a gasket (see claim 2) proximate to the edge of the device), it is not explicit as to, but Choi disclose:
the plurality of transducers comprises at least four transducers bonded to the surface, wherein each of the four transducers is disposed proximate to a different one of four respective edges of the surface and disposed over a portion of the gasket proximate to a respective edge of the housing of the device (see Fig. 4; four transducers at each of the four corners)
Therefore, prior to the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Choi to that of Wang, to predictably provide multiple transducers at the edges of the device, which provides 2-D or 3-D coordinate positions to be readily obtained ([0059])
Regarding claim 4, the rejection of claim 3 is incorporated herein. Wang further disclose:
the processing circuitry comprises one or more acoustic touch and force sensing circuits, the one or more acoustic touch and force sensing circuits coupled to the plurality of transducers via direct bonding between the plurality of transducers and the one or more acoustic touch and force sensing circuits, via bonding between the plurality of transducers and a flexible circuit board coupled to the one or more acoustic touch and force sensing circuits, or via bonding between the plurality of transducers and a rigid circuit board coupled to the one or more acoustic touch and force sensing circuits (see Fig.; 3; [0040]; 170 coupled to elements of display 1301, 1302)
Regarding claim 5, the rejection of claim 3 is incorporated herein. Wang further disclose: 
routing deposited on the surface proximate to the plurality of transducers; wherein the processing circuitry comprises one or more acoustic touch and force sensing circuits; and wherein the one or more acoustic touch and force sensing circuits are coupled to the plurality of transducers via coupling of the one or more acoustic touch and force sensing circuits to the routing deposited on the surface (see Fig. 1-2, 5-6; [0040]; routing 130; processing circuit 170; coupled to transducer via 132). 
Regarding claim 6, the rejection of claim 1 is incorporated herein. Choi further disclose:
 stimulating a first transducer of the plurality of transducers to transmit a first ultrasonic wave to the surface and receiving a first reflected ultrasonic wave at the first transducer from the surface in response to the transmitted first ultrasonic wave; stimulating a second transducer of the plurality of transducers to transmit a second ultrasonic wave to the surface and receiving a second reflected ultrasonic wave at the second transducer from the surface in response to the transmitted second ultrasonic wave; stimulating a third transducer of the plurality of transducers to transmit a third ultrasonic wave to the surface and receiving a third reflected ultrasonic wave at the third transducer from the surface in response to the transmitted third ultrasonic wave; and stimulating a fourth transducer of the plurality of transducers to transmit a fourth ultrasonic wave to the surface and receiving a fourth reflected ultrasonic wave at the fourth transducer from the surface in response to the transmitted fourth ultrasonic wave (see Fig. 4; [0073-0075]; where transmission and reception of ultrasonic waves to and from each of the first through fourth transducers). 
Therefore, prior to the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Choi to that of Wang, to predictably provide multiple transducers at the edges of the device to transmit and receive ultrasonic waves, which provides 2-D or 3-D coordinate positions to be readily obtained ([0059])
Regarding claim 7, the rejection of claim 6 is incorporated herein. Choi further disclose:
the first ultrasonic wave, second ultrasonic wave, third ultrasonic wave, and fourth ultrasonic wave are transmitted in series to reduce interference between the plurality of transducers (see [0014])
Regarding claim 8, the rejection of claim 6 is incorporated herein. Choi further disclose:
determining the location of the contact on the surface is based on the first reflected ultrasonic wave, the second reflected ultrasonic wave, the third reflected ultrasonic wave, and the fourth reflected ultrasonic wave (see [0059]).
Regarding claim 9, the rejection of claim 6 is incorporated herein. Choi further disclose:
stimulating the plurality of transducers and receiving the reflected ultrasonic waves further comprises: stimulating the first transducer of the plurality of transducers to transmit a fifth ultrasonic wave to the deformable material and receiving a fifth reflected ultrasonic wave at the first transducer from the deformable material in response to the transmitted fifth ultrasonic wave; stimulating the second transducer of the plurality of transducers to transmit a sixth ultrasonic wave to the deformable material and receiving a sixth reflected ultrasonic wave at the second transducer from the deformable material in response to the transmitted sixth ultrasonic wave; stimulating the third transducer of the plurality of transducers to transmit a seventh ultrasonic wave to the deformable material and receiving a seventh reflected ultrasonic wave at the third transducer from the deformable material in response to the transmitted seventh ultrasonic wave; and stimulating the fourth transducer of the plurality of transducers to transmit an eighth ultrasonic wave to the deformable material and receiving an eighth reflected ultrasonic wave at the fourth transducer from the deformable material in response to the transmitted eighth ultrasonic wave (see Fig. 7; [0095-0097])
Regarding claim 10, the rejection of claim 9 is incorporated herein. Wang as modified by Choi further disclose:
the fifth ultrasonic wave, the sixth ultrasonic wave, the seventh ultrasonic wave, and the eighth ultrasonic wave are transmitted in series to reduce interference between the plurality of transducers (see Fig. 7; 5th through 8th ultrasonic waves)
Regarding claim 11, the rejection of claim 9 is incorporated herein. Choi further disclose:
determining the applied force by the contact on the surface is based on the fifth reflected ultrasonic wave, the sixth reflected ultrasonic wave, the seventh reflected ultrasonic wave, and the eighth reflected ultrasonic wave (see Fig. 7, ultrasonic waves; see Wang for pressure sensing based on ultrasonic wave detection)
Regarding claim 12, the rejection of claim 11 is incorporated herein. Choi further disclose:
determining the applied force by the contact on the surface comprises averaging time of flight measurements corresponding to the fifth reflected ultrasonic wave, sixth reflected ultrasonic wave, seventh reflected ultrasonic wave, and eighth reflected ultrasonic wave (see [abstract]; time of flight; see also Wang [0022] time of flight)
Regarding claim 13, the rejection of claim 9 is incorporated herein. Wang as modified by Choi further disclose:
 stimulating a first transducer of the plurality of transducers to simultaneously transmit a first ultrasonic wave to the surface and to the deformable material; receiving a first reflected ultrasonic wave from the surface at the first transducer in response to the first ultrasonic wave transmitted to the surface and a first reflected ultrasonic wave from the deformable material at the first transducer in response to the first ultrasonic wave transmitted to the deformable material; stimulating a second transducer of the plurality of transducers to simultaneously transmit a second ultrasonic wave to the surface and to the deformable material; receiving a second reflected ultrasonic wave from the surface at the second transducer in response to the second ultrasonic wave transmitted to the surface and a second reflected ultrasonic wave from the deformable material at the second transducer in response to the second ultrasonic wave transmitted to the deformable material; stimulating a third transducer of the plurality of transducers to simultaneously transmit a third ultrasonic wave to the surface and to the deformable material; receiving a third reflected ultrasonic wave from the surface at the third transducer in response to the third ultrasonic wave transmitted to the surface and a third reflected ultrasonic wave from the deformable material at the third transducer in response to the third ultrasonic wave transmitted to the deformable material; and stimulating a fourth transducer of the plurality of transducers to simultaneously transmit a fourth ultrasonic wave to the surface and to the deformable material; receiving a fourth reflected ultrasonic wave from the surface at the fourth transducer in response to the fourth ultrasonic wave transmitted to the surface and a fourth reflected ultrasonic wave from the deformable material at the fourth transducer in response to the fourth ultrasonic wave transmitted to the deformable material (see Wang: Fig. 1-2, 5-6; [0022-0027], [0032-0034], [0043]; surface 140; deformable material; transducers to transmit and receive ultrasonic waves from surface and deformable material; Choi: Fig. 4 first through fourth transistors to transmit and receive ultrasonic waves)
Regarding claim 14, the rejection of claim 13 is incorporated herein. Choi further disclose:
the first ultrasonic wave, the second ultrasonic wave, the third ultrasonic wave, and the fourth ultrasonic wave are transmitted in series to reduce interference between the plurality of transducers (see Fig. 7)
Regarding claim 15, claim 15 is rejected under the same rationale as claims 8 and 11.
Regarding claim 16, the rejection of claim 1 is incorporated herein. Wang further disclose:
Force detection circuit to detect one or more transitions in a reflected ultrasonic wave to determine time arrival (see [0040]). 
Wang is not explicit as to, but Choi disclose:
Time gating of ultrasonic signals (see Fig. 10; [00115-0116]) 
Therefore, prior to the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Choi to that of Wang, to use time gating of signals to predictably distinguish between reflected and refracted signals ([0116]).


Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 17, the rejection of claim 1 is incorporated herein. Wang further disclose:
the processing circuitry comprises one or more acoustic touch and force sensing circuits, each of the one or more acoustic touch and force sensing circuits comprising an acoustic touch sensing circuit implemented on a first integrated circuit and an acoustic force sensing circuit implemented on a second integrated circuit, separate from the first integrated circuit (see [0043]; touch and force sensing circuit 170, where it would have been obvious to one having ordinary skill in the art at the time the invention was made to make separate circuits to implement the touch and force sensing, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179). 
Regarding claim 18, the rejection of claim 1 is incorporated herein. Wang further disclose:
the processing circuitry comprises one or more acoustic touch and force sensing circuits, each of the one or more acoustic touch and force sensing circuits comprising an acoustic transmit circuit and an acoustic receive circuit, wherein the acoustic transmit circuit is implemented on a first integrated circuit and the acoustic receive circuit is implemented on a second integrated circuit, separate from the first integrated circuit (see [0043]; touch and force sensing circuit 170, where it would have been obvious to one having ordinary skill in the art at the time the invention was made to make separate circuits to implement the touch and force sensing by way of acoustic transmit and reception, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621